[cfoserviceagreementfor10001.jpg]
CONTRACT OF EMPLOYMENT BETWEEN LUXFER HOLDINGS PLC LUXFER HOLDINGS PLC Anchorage
Gateway, 5 Anchorage Quay, Salford, M50 3XE LUXFER GAS CYLINDERS LIMITED A
member of LUXFER GROUP Anchora



--------------------------------------------------------------------------------



 
[cfoserviceagreementfor10002.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT THIS AGREEMENT BETWEEN (1) LUXFER HOLDINGS
PLC (Company Registration No.3690830) whose registered office is at Anchorage
Gateway, 5 Anchorage Quay, Salford M50 3XE (“the Company”), and (2) # MEANING OF
WORDS USED “Board”: the Board of Directors of Luxfer from time to time
(including any committee of the Board duly appointed by it); “Change of
Control”: has the meaning set forth in sub-clause 6.3.7. "Group Company": a
holding company from time to time of the Company or any subsidiary or associated
company from time to time of the Company or of any such holding company (for
which purpose "holding company" and "subsidiary" have the meanings ascribed to
them by Section 1159 of the Companies Act 2006 as amended by Section1160 from
time to time and "associated company" means any company where any such holding
company or subsidiary holds or controls more than 20% of the equity share
capital); “Luxfer”: Luxfer Holdings PLC the ultimate holding company of the
Company; “Luxfer Group” or “Group”: means the Group Companies whose ultimate
holding company is Luxfer; “Person”: includes a body corporate and an
unincorporated association of persons and references to a company include any
body corporate. “Termination Date”: the date this Agreement terminates for any
reason. RECITALS This Agreement contains the entire and only agreement and will
govern the relationship between the Company and you from the Commencement Date
in substitution for all previous agreements and arrangements (whether written,
oral or implied) between the Company or any Group Company and you relating to
your services all of which you agree by executing this Agreement will be deemed
to have terminated by mutual consent with effect from the Commencement Date.
Each party acknowledges that in entering into this Agreement it does not rely
on, and shall have no remedies in respect of, any statement, representation,
assurance or warranty (whether made innocently or negligently) that is not set
out in this Agreement. Each party agrees that it shall have no claim for
innocent or negligent misrepresentation or negligent misstatement based on any
statement in this Agreement. Nothing in this clause shall limit or exclude any
liability for fraud. 1. APPOINTMENT, POSITION AND DURATION 1.1 You will be
employed in the position as described in the schedule to this Agreement ("the
Schedule"). You will be employed in this position, subject to the terms of this
Agreement and to any subsequent mutually agreed variation in your position,
until this Agreement is terminated in accordance with clause 15 below. 1.2 Your
employment with the Company in the position set out in the Schedule shall be
deemed to have commenced on the Commencement Date shown in the Schedule. LUXFER
HOLDINGS PLC Anchorage Gateway, 5 Anchorage Quay, Salford, M50 3XE



--------------------------------------------------------------------------------



 
[cfoserviceagreementfor10003.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT 1.3 You will if and so long as you are
required by the Company carry out duties and/or act as director of the Company
and/or a director, officer, or employee of any other Group Company. 2. DUTIES
2.1 You shall perform such duties and exercise such powers as shall from time to
time be reasonably and lawfully required of you in your position of Chief
Financial Officer or such other duties as may be required of you from time to
time by the company. 2.2 Nothing in this Agreement requires the Company to
allocate any, or any particular, duties to you or to provide you with any
facilities or opportunity to work. 2.3 In the performance of your obligations
under this Agreement you are required at all times to obey such lawful
instructions as may be given to you from time to time by the Company and to
comply with all policies and procedures relating to equal opportunities,
harassment, health and safety, bribery, competition and with all other rules and
procedures introduced by the Company or Luxfer from time to time including but
not limited to the Luxfer Group Code of Ethics and the Luxfer Group Insider
Trading Policy. For the avoidance of doubt such rules, policies and procedures
do not form a part of your contract of employment and are not incorporated by
reference into this Agreement. They can be changed, replaced or withdrawn at any
time at the discretion of the Company. Breach of any rules, policies or
procedures may result in disciplinary action. 2.4 During the course of your
employment you shall: 2.4.1 promptly make such reports to the Board of Luxfer in
connection with the affairs of the Company and any Group Company on such matters
and at such times as reasonably required; 2.4.2 report your own wrongdoing and
any wrongdoing or proposed wrongdoing of any other employee or director of the
Company or a Group Company to the Chief Executive Officer or the Board as
appropriate immediately on becoming aware of it; 2.4.3 consent to the Company
monitoring and recording any use that you make of the Company’s electronic
communication systems for the purpose of ensuring that the Company and Luxfer
rules are being complied with and for legitimate business purposes; 2.4.4 comply
with the requirements under both legislation and regulation as to the disclosure
of inside information; 2.4.5 comply with the articles of association of the
Company and any constitutional documents of any Group Company (as amended from
time to time) of which you are a director or officer; 2.4.6 act as a director of
the Company and carry out duties on behalf of any other Group Company including,
if so required by the Board, acting as an officer or consultant of any such
Group Company; 2.4.7 abide by any statutory, fiduciary or common-law duties to
any Group Company of which you are a director; 2.4.8 do such things as are
reasonable and necessary to ensure that you and any relevant Group Company
comply with the UK and USA legislation rules including but not limited to
Companies Act 2006 Listing Rules the Market Abuse Regulation (596/2014/EU) and
the UK Corporate Governance Code (as amended from time to time); 2.4.9 comply
with all requirements, recommendations or regulations, as amended from time to
time, of the NYSE or any regulatory authorities relevant to any Group Company
and any code of practice, policies or procedures manual issued by the Company
(as amended from time to time) relating to dealing in the securities of LUXFER
HOLDINGS PLC Anchorage Gateway, 5 Anchorage Quay, Salford, M50 3XE



--------------------------------------------------------------------------------



 
[cfoserviceagreementfor10004.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT any Group Company; 2.4.10 neither commit
or attempt to commit the criminal offence of insider dealing nor contravene
Articles 14, 15 or 19 of the Market Abuse Regulation (Regulation 596/2014/EU);
2.4.11 comply with the Company’s anti-corruption and bribery policy and related
procedures; 2.4.12 unless prevented by Incapacity, devote the whole of your
time, attention and abilities to the business of the Company and any Group
Company of which you are an officer or consultant; 2.4.13 faithfully and
diligently exercise such powers and perform such duties as may from time to time
be assigned to you by the Chief Executive Officer, Board together with such
person or persons as the Company may appoint to act jointly with you; 2.4.14
comply with all reasonable and lawful directions given to you by the Chief
Executive Officer and the Board; and, 2.4.15 use your best endeavours to
promote, protect, develop and extend the business of the Company and the Group;
3. HOURS OF WORK There are no fixed hours of work for this employment. You are
required to work such hours as may be necessary for the proper performance of
your duties. Normal office hours will be advised to you by the Company, but you
will be expected to work additional hours and any time off in lieu is entirely
at the Company's discretion and subject to the needs of the business. 4.
EXPENSES You will be reimbursed for all out-of-pocket expenses reasonably and
properly incurred by you in the performance of your duties under this Agreement
in accordance with the ‘Luxfer Group UK Personal Expenses Manual’. A copy of
this document can be obtained from the Luxfer Group Finance Department. On
long-haul flights, you are expected to travel business class where that is
available. First class rail travel and domestic US first class flights are
acceptable, but you are encouraged to travel economy on short flights. For the
avoidance of doubt this policy is not incorporated by reference into this
Agreement and it may be changed, replaced or withdrawn at any time at the
discretion of the Company. 5. LOCATION Your normal place of work will be the
Company’s headquarters as specified in the Schedule. You are expected to have
your business office there. You are free to decide on accommodation. It is
recognised, however, that you will be based in the USA and the company will
reimburse all reasonable business travel and accommodation expenses. You will,
however, from time to time, be required to perform the duties hereunder at and
from any of the Company's or Group Company’s premises and shall undertake such
travel within the United Kingdom, USA, and overseas as the Company shall
reasonably require. 6. BENEFITS During the course of your employment you will
receive the following:- 6.1 Basic Salary LUXFER HOLDINGS PLC Anchorage Gateway,
5 Anchorage Quay, Salford, M50 3XE



--------------------------------------------------------------------------------



 
[cfoserviceagreementfor10005.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT You shall be paid, with effect from the
Commencement Date, a gross annual salary as described in the Schedule which will
accrue from day to day and be payable by equal monthly instalments on the 15th
day of each month direct to your bank account. Your remuneration shall be
reviewed annually on or about the 1 January in each year (or such other date as
the Board shall determine) in accordance with the requirements of the
Remuneration Policy. The Company will be under no obligation to award an
increase following a review of your remuneration, Your salary will be inclusive
of any director’s fees to which you may be entitled as a director of the Company
or any Group Company. 6.2. Bonus Scheme You will be entitled to participate in
the Luxfer Group Management Bonus Scheme (“the Bonus Scheme”) with the minimum
target of 60% of your annual salary (the “Target Bonus Opportunity”) and a
maximum potential bonus of 120% of your annual salary (the “Maximum Bonus
Opportunity”) (together the Target Bonus Opportunity and the Maximum Bonus
Opportunity will be referred to as the “Total Bonus Opportunity”). Of the Total
Bonus Opportunity of 120% of annual salary, a bonus of between 40% (at budget)
and 80% (at stretch) of annual salary will be earned based upon achievement of
Key Performance Indicators (“KPIs”) chosen by the remuneration committee of the
Board. A bonus opportunity of 20% of annual salary will be earned based upon
achievement of one to five personal or strategic objectives set by the Chief
Executive Officer and the Board. The Chief Executive Officer and the Board is
committed to setting reasonable and appropriate personal and strategic
objectives for you every year, Bonus targets at budget and stretch for Group
KPIs will be the same for you as for other senior executives. If Group profit is
chosen as a personal or strategic objective the target will be the same as set
for any other senior executives. Notwithstanding the foregoing, the portion of
the Total Bonus Opportunity that is based upon personal or strategic objectives
is not payable if the Company does not meet or exceed its budgeted profit
threshold as set up by the remuneration committee. The current profit threshold
is set at 90% of budget trading profit. Participation in the Bonus Scheme is
otherwise subject to the rules of the Bonus Scheme which shall be reviewed from
time to time and which may be amended or replaced in the Company's absolute
discretion. The Company may alter the terms of any bonus targets or withdraw
them altogether at any time without prior notice. No such review or alteration
may directly or indirectly reduce the Target Bonus Opportunity or the Maximum
Bonus Opportunity. Participation in or payments under any such Bonus Scheme for
any year will not confer any right upon you to be paid a bonus the following
year or subsequent years. Bonus payments are not pensionable. Bonus payments
will be made in accordance with the Company’s bonus scheme as applied to all
senior executives. 6.3 Shareholding 6.3.1 You will be entitled to participate in
the Luxfer Holdings Long Term Incentive Plan (“LTiP”). Participation in the LTiP
is subject to the rules of the LTiP which shall be reviewed from time to time
and which may be amended or replaced in the Company's absolute discretion.
During each year of your employment, you will have the ability to earn equity
awards with a value of 75% of your annual basic salary (the “Target LTiP
Opportunity”). The financial targets and terms for earning the annual equity
awards will be consistent with the overall company LTiP plan. The relevant KPIs
will be the same for you and the rest of the senior executive team. In no
circumstances can your LTiP pay-out exceed the cap in the Company’s Remuneration
Policy as approved by the shareholders in General LUXFER HOLDINGS PLC Anchorage
Gateway, 5 Anchorage Quay, Salford, M50 3XE



--------------------------------------------------------------------------------



 
[cfoserviceagreementfor10006.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT Meeting.The current cap in the company
remuneration policy for CFO is 120%. 6.3.2 As CFO of Luxfer you are required to
maintain a minimum holding of Luxfer ordinary shares of 50p each or an
equivalent amount of American Depository Shares (“ADS”) (“Shares”) in your own
or your spouse’s name, the amount to be determined by the Board from time to
time on behalf of the Company. The current minimum requirement is to hold Shares
to the value of 1.5 times your annual basic salary. You have five years in which
to acquire this holding. Within the Company’s Remuneration Policy, this
requirement shall be reviewed from time to time and may be amended, increased,
decreased, replaced or withdrawn in the Company’s absolute discretion. In no
event, however, shall the Share ownership requirement exceed 2 times your annual
basic salary. If the Company increases the shareholding requirement, you will
have twenty-four months in which to purchase or otherwise acquire the additional
shares. 6.3.3 Under the terms of the current version of the Luxfer Group Insider
Trading Policy which the Company has adopted, in this position you will be
classed as a “Covered Person” for insider trading purposes and must obtain
permission under that policy to trade any shares/ADR/ADS in accordance with the
rules set out in the policy. 6.3.4 Upon your commencement of employment under
this Agreement, the Company will grant you 21,000 nominal cost RSUs that will
become vested in equal tranches over the first three anniversaries of your
employment. 6.3.5 Upon your commencement of employment under this Agreement, the
Company will award you performance based nominal cost RSU’s to vest on the Group
being able to report at least the following earnings per share (“EPS”) figures,
as follows: (i) 5,000 RSUs that will become vested upon the attainment of EPS of
$1.20 in any calendar year up to and including 2020. (ii) 10,000 RSUs that will
become vested upon the attainment of EPS of $1.30 in any calendar year up to and
including 2022. (iii) 15,000 RSUs that will become vested upon the attainment of
EPS of $1.40 in any calendar year up to and including 2024. For this purpose,
the EPS shall be the adjusted fully diluted earnings per share as reported
consistently. In order for the RSUs to vest as described above, the Return on
Capital Employed (“RoCE”) must equal or exceed 10% after tax in the calendar
year for which the EPS achievement is measured. Shares obtained pursuant to this
sub-clause 6.3.5 must be held for at least five years from the date of award of
the RSUs. 6.3.6 In the event of a Change of Control, all unvested time-based
equity awards will vest. Performance-based awards will be handled in line with
the Remuneration Policy and the rules of the LTIP scheme, as applicable to a
change of control scenario. The minimum holding period of five years will no
longer apply. 6.3.7 For purposes of this Agreement, the term “Change of Control”
shall mean the occurrence of any of the following: LUXFER HOLDINGS PLC Anchorage
Gateway, 5 Anchorage Quay, Salford, M50 3XE



--------------------------------------------------------------------------------



 
[cfoserviceagreementfor10007.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT (i) one person (or more than one person
acting as a group) acquires ownership of stock of the Company that, together
with the stock held by such person or group, constitutes more than 50% of the
total fair market value or total voting power of the stock of such corporation;
provided that, a Change of Control shall not occur if any person (or more than
one person acting as a group) owns more than 50% of the total fair market value
or total voting power of the Company's stock and acquires additional stock; (ii)
one person (or more than one person acting as a group) acquires (or has acquired
during the twelve-month period ending on the date of the most recent
acquisition) ownership of the Company's stock possessing 30% or more of the
total voting power of the stock of such corporation; (iii) a majority of the
members of the Board are replaced during any twelve- month period by directors
whose appointment or election is not endorsed by a majority of the Board before
the date of appointment or election; or; (iv) the Group has disposed of more
than 40 percent of its assets and has no plan to reinvest the bulk of the
proceeds in building the remaining businesses within eighteen months. 6.4
Pension/401K You will be eligible to participate in in the Company’s 401K plan
in the USA which currently matches employee contributions up to 6% subject to
the maximum amount allowed by IRS. 6.5 Life Assurance During your employment,
you will be entitled to participate at the Company's expense in either the UK or
USA life assurance schemes as possible and appropriate (subject at all times to
the applicable rules, which may change from time to time). For its own benefit,
the Company has a 24 hour accident insurance arrangement which will provide
either three times or five times annual salary (depending on the circumstances)
in the event of your accidental death, or where you sustain specific permanently
disabling injuries whilst on the Company’s business. The benefits under the
policy in respect of you are payable to the Company. However, the Company may at
its sole discretion make payment to you of some or all of the benefits received
by it under the policy in accordance with any wishes expressed by you in an
‘expression of wish form’. This, and the above, form can be obtained from the
Company’s Pensions Manager and should be completed and returned as soon as
possible after you join the Company. 6.6 Medical and Dental Insurance You are
entitled to participate, at the Company’s expense in the Luxfer Group Corporate
Health Care Scheme for either UK or USA-based employees, as possible and
appropriate, subject to the rules of the relevant Scheme for your benefit and
your spouse and all dependent children. Prior to your being able to join one of
the Company’s health plans described above, and for a maximum of twelve months,
the company will pay the actual cost of maintaining your existing US-based
health cover. 6.7 Annual Medical Examination In addition you are encouraged to
have an annual medical examination for which the Company will pay. LUXFER
HOLDINGS PLC Anchorage Gateway, 5 Anchorage Quay, Salford, M50 3XE



--------------------------------------------------------------------------------



 
[cfoserviceagreementfor10008.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT 6.8 Insurance Schemes Any insurance scheme
or policy which is provided for your benefit is subject to the Company's right
to alter the terms of cover provided or any term of the scheme or policy from
time to time. Benefits under any insurance scheme shall be subject to the rules
of that scheme and the terms of any applicable insurance policy and are
conditional on you complying with and satisfying any applicable requirements of
the insurers. Copies of these rules and policies and particulars of the
requirements as amended from time to time shall be provided to you on request.
The Company shall have no liability to pay any benefit to you under any
insurance scheme unless it receives payment of the benefit from the insurer
under the scheme and shall not be responsible for providing you with any benefit
under an insurance scheme in the event that the relevant insurer refuses for
whatever reason to pay or provide or to continue to pay or provide that benefit
to you. 6.9 Company Car / Perks Allowance The Company shall reimburse you in
respect of fuel costs for business mileage at the Company’s business mileage
rate. You shall immediately inform the Company if you are disqualified from
driving and you shall cease to be entitled to reimbursement under this
sub-clause 6.9 6.10 Relocation Expenses If you agree to relocate your family
home to your normal place of work, as identified in clause 5, the Company shall
pay reasonable expenses to relocate yourself and your family. Such reimbursement
shall be in line with the Company’s Relocation Policy, and will include: (i)
reasonable direct expenses of (realtor, legal) selling your properties in the
USA (if you choose to do so), (ii) reasonable direct expenses of purchasing a
property (legal, stamp duty), (iii) the cost of bringing your family over on one
return trip to look at possible locations, (iv) the cost of bringing your family
over to their new home, (v) the cost of bringing your personal goods (furniture
etc.) to your new home, (vi) the cost of up to 45 days temporary accommodation
for you and your family, and (vii) and an incidental expenses allowance of two
months’ basic salary. In respect of items i, ii, and v of this clause, the
Company will expect at least two competitive quotes to be sought and the cheaper
taken. 6.11 Legal Expenses The company will also pay for reasonable legal costs
incurred by you to review and finalize this contract. 6.12 Tax Protection In
addition, the Company will provide you with tax protection, if applicable, to
account for any tax liabilities above US tax liabilities, resulting from
compensation and benefits provided to you by the Company. Because you are a
United States citizen who has been and will be performing services in the United
Kingdom (and other locations), you may be subject to personal income taxation in
both the United States and other countries. In order to protect you from double
taxation, you shall be entitled to a tax protection payment compensating you for
any unavoidable excess of actual US and foreign taxes that you incur over the
amount of U.S. federal and state taxes you would have paid if you were an
employee based in the United States such that the after tax amount actually
retained by you is equal to the after tax amount you would have retained if you
had been an employee in the United States (“Tax Protection Payment”). In
calculating actual US taxes that you incur, it will be assumed that where
possible you will claim a credit for foreign taxes you pay or accrue in
accordance with the guidance provided within IRS Publication 514 as LUXFER
HOLDINGS PLC Anchorage Gateway, 5 Anchorage Quay, Salford, M50 3XE



--------------------------------------------------------------------------------



 
[cfoserviceagreementfor10009.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT updated from time to time. In addition,
the Tax Protection Payment shall include payment by the Company of any
additional taxes required to be paid by you due to the Tax Protection Payment.
The Company shall pay the reasonable cost of a tax advisor to assist you with
the preparation of your tax returns and the resolution of any tax issues that
may result from payment received as a result of your employemtn with the Company
ouside of the United States. It is your responsibility to file returns, claim
all available deductions and allowances, and provide any required documentation
on a tiomely basis to comply with US expatriate tax laws as well as the tax laws
of the United Kingdom. Notwithstanding anything herin to the contrary, the Tax
Protection Payment provided in this clause will only apply with respect to
payments and other compensation you have received and will receive from the
Company and will apply as to both (i) any tax periods in which you receive or
will receive any such payments or other compensation from the Company and (ii)
any tax periods in which you are subject to taxation in the United Kingdom in
respect of his emploiyemnt with the Company. For the avoidance of doubt, you
will be entitled to the Tax Protection Payment under this clause without regard
to the reason your employment terminates. Payment of the Tax Protection Payment
shall be made by the end of the calendar tear next following the calendar year
in which you remit the related taxes. More complex situations, such as how to
handle a split tax year, will be reviewed by the Company’s Tax Adviser and the
employee’s Tax Adviser to reach a fair and reasonable assessment of the
Company’s liability under this clause. 7. HOLIDAYS 7.1 In addition to normal
public holidays you shall be entitled to the number of working days’ paid
holiday in each holiday year as specified in the Schedule, such holiday to be
taken at such time or times as may be approved by the Company. 7.2 The Company’s
holiday year is from 1 April up to and including 31 March. In the respective
holiday years in which your employment commences or terminates, your entitlement
to holiday shall accrue on a pro rata basis for each completed calendar month of
service during the relevant year. 7.3 If, on the termination of your employment,
you have exceeded your accrued holiday entitlement, the value of such excess,
calculated by reference to clause 7.2 and your Salary, may be deducted from any
sums due to you and if there are no such sums due, you shall repay such excess
to the Company on such termination. If you have unused holiday entitlement, the
Company may either require you to take such unused holiday during any notice
period or make a payment to you in lieu of it, calculated as above. 7.4 Subject
to your statutory rights under the Working Time Regulations 1998, holiday
entitlement for one holiday year cannot be taken in subsequent holiday years
unless otherwise agreed by the Company. Failure to take holiday entitlement in
the appropriate holiday year will lead to forfeiture of any accrued holiday not
taken without any right to payment in lieu of it. 7.5 Where there are shutdowns
at your place of work you must, if required to do so, take part of your holiday
entitlement at these times. Otherwise you may take your holiday entitlement by
mutual agreement with your manager. 7.6 If you fall ill during your annual
holiday, you may take further holidays to cover the period of sickness. However,
to do this you must provide a medical certificate to cover the period of
sickness and obtain the agreement of your manager before taking further holiday.
8. SICKNESS BENEFIT LUXFER HOLDINGS PLC Anchorage Gateway, 5 Anchorage Quay,
Salford, M50 3XE



--------------------------------------------------------------------------------



 
[cfoserviceagreementfor10010.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT 8.1 In the event that you are prevented by
illness, accident or other injury from properly performing your duties, subject
to your compliance with this clause 8 and the Company’s approval, you shall be
entitled to receive sickness benefits in accordance with the Company's Sickness
& Absence Policy. This policy may be amended from time to time at the Company’s
discretion. Any payments made under this clause will include any Statutory Sick
Pay payable and when it is exhausted will be reduced by Social Security Sickness
Benefit or other benefits recoverable by you (whether or not recovered). For the
avoidance of doubt your right to receive Company sickness payments will not
prejudice or in any way limit the Company’s right to terminate your employment
pursuant to this Agreement. 8.2 You will notify the Company as soon as possible
and at least by 10.00 am on the first day of your absence the fact of your
absence and the reason and on each day thereafter. If the incapacity continues
for a period of seven days or more, you will produce to the Company medical
certificates for the duration of your absence. 8.3 Whether or not you are absent
by reason of sickness, injury or other incapacity you will, at the request of
the Company agree to have a medical examination by a doctor appointed and paid
for by the Company and you authorise the Company to have unconditional access to
any report or reports (including copies) produced as a result of any examination
from time to time by the Company. 8.4 If you are incapable of performing your
duties by reason of circumstances where you have a claim for compensation
against a third party and you recover compensation for loss of earnings whether
from a third party or otherwise, you shall repay a sum equal to the amount
recovered, or if less, any amounts paid to you by the Company during your
absence. 8.5 The rights of the Company to terminate your employment under the
terms of this Agreement apply even when such termination would or might cause
you to forfeit any entitlement to sick pay, permanent health insurance or other
benefits. 9. DEDUCTION FROM PAY You authorise the Company to deduct from your
salary, any pay in lieu of notice, commission, bonus, holiday and sick pay or
any termination payment any sums which you may owe to the Company including
without limitation any overpayment of salary or expenses, any debt or loans or
any other sum or sums which may be required to be authorised pursuant to Section
13 of the Employment Rights Act 1996. 10. EXCLUSIVITY OF SERVICE 10.1 During the
continuance of this Agreement (including during any period of ‘garden leave’
pursuant to clause 15.5 below) you shall, unless prevented by ill health, devote
the whole of your time and attention to the business of the Company and shall
not without the previous consent of the Company in writing (such consent not to
be unreasonably withheld) engage in any other employment or business or hold any
position honorary or otherwise in any company, business, partnership or other
organisation PROVIDED ALWAYS that nothing in this clause shall preclude you from
holding or being otherwise interested in any other shares or other securities of
any company which are for the time being quoted on any recognised stock exchange
so long as your interest therein does not extend to more than 100th part of the
aggregate amount of such securities. 10.2 You are required to comply at all
times and in all respects with the Company's requirements on declaration of
interest, and those required by the Companies Act 2006 as amended from time to
time and any other regulation, statute or legislation applicable to you as a
director of the Company or a Group Company in any relevant jurisdiction and to
promptly notify the Company Secretary of the Company or Luxfer LUXFER HOLDINGS
PLC Anchorage Gateway, 5 Anchorage Quay, Salford, M50 3XE



--------------------------------------------------------------------------------



 
[cfoserviceagreementfor10011.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT as appropriate in writing of any financial
or other beneficial interest in outside activities whether as principal,
partner, director, sole trader or otherwise. Failure to disclose such interest
will be considered by the Company to be gross misconduct. 10.3 After two years
of service, the Board will consider an application from you to take on one
additional non-executive position provided that it does not involve more than
five days of work time and there is no obvious conflict with either the business
of the Company or its reporting and meeting timetable. 11. CONFIDENTIALITY AND
INTEGRITY 11.1 In the course of your employment you will acquire confidential
information about the Company (and any Group Company) and its products, plans,
systems and processes, customers and suppliers, including secret information of
a technical nature as to the design, operation, specifications, costing and
development of products. You will also have close contact with and knowledge of
the Company's customers with whom you deal, and fellow employees. 11.2 You must
at all times (whether during your employment or after it terminates) keep
confidential, and must not, except with the express prior written permission of
the Company or where necessary in the proper exercise of your duties, directly
or indirectly use, disclose to any third party, including any employee of the
Company not authorised to receive such information, or fail to keep properly
secure from disclosure, all secret or confidential information of whatever kind
that may have come to your knowledge during or as a result of your employment by
the Company, including but without limitation information relating to the
Company, its technical processes, business plans, finances, staff, customers,
prospective customers, suppliers or products, information of a like kind
relating to any Group Company, information which has been disclosed to the
Company in confidence by a third party, and any other information of a kind that
would usually be regarded as secret or confidential. 11.3 For the avoidance of
doubt you will not, without limit of time, disclose to any other person,
directly or indirectly, without the prior written permission of the Company or
use for your own purposes or those of any other person any secret or
confidential information about the Company, its products, business, customers,
suppliers or employees, including without limitation:- i) the identity of and
terms of business of any supplier of the Company; ii) the identity of any
customer of the Company, and information as to products supplied to such
customer, prices charged for any such products, and requirements and likely
future requirements of such customer; iii) the design and constructions of any
of the Company's processes or products or any proposed or potential process or
product and any information as to the software systems, engineering
specifications or manufacturing methods of any such product or proposed or
potential product; iv) the Company's business plans and intentions including
prospective acquisitions and development opportunities; v) any information
disclosed in confidence to the Company by any third party; vi) any financial
information including levels of salaries and other remuneration and benefits
payable to individual employees of the Company; vii) any confidential
information of a similar nature to the foregoing relating to any other Group
Company; being in each case information which you have acquired in the course of
or by reason of your employment with the Company. LUXFER HOLDINGS PLC Anchorage
Gateway, 5 Anchorage Quay, Salford, M50 3XE



--------------------------------------------------------------------------------



 
[cfoserviceagreementfor10012.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT This clause 11 does not prevent you from
disclosure or use of information which has at the time entered the public
domain, otherwise than by your wrongful act or omission, or disclosure in
obedience to an order of a court or tribunal of competent jurisdiction. The
provisions of this clause 11 are without prejudice to your duties and
obligations to be implied into this Agreement at common law. 11.4 Except in the
proper course of your duties under this Agreement you will not remove from the
Company or any Group Company premises or copy or allow others to copy the
contents of any document, computer, data storage device, tape or other tangible
item which contains confidential information or which belongs to the Company or
any Group Company. 11.5 You must not at any time make any untrue, misleading or
disparaging statement relating to the Company or a Group Company. 11.6 Nothing
in this clause shall be construed as preventing you from making a “protected
disclosure” within the meaning of the Public Interest Disclosure Act 1998 as
amended but you are advised to refer to the Company’s disclosure policy on the
subject before doing so. 11.7 Any deliberate or culpable misuse or disclosure in
breach of this clause will be treated as gross misconduct and may result in
summary dismissal. 11.8 If you have been appointed a director of the Company or
any Group Company at any time and if any circumstances should arise in which it
becomes necessary for you to seek separate independent legal advice about your
fiduciary responsibilities as a director of the Company or about any potential
conflict between your duties owed to the Company and your duties owed to any
Group Company, you shall comply with the Luxfer Board Resolution on independent
professional advice for directors as amended from time to time a copy of which
can be obtained from the Company Secretary of Luxfer. 12. COMPANY PROPERTY All
notes, memoranda, drawings, designs, sketches formulae, computer software,
prototypes or other equipment or materials (by whatever medium made kept or
stored) concerning the business of the Company (or any supplier or customer of
the Company) or Group Company as shall be made or received by you during the
course of your employment shall be the property of the Company or the relevant
Group Company and shall be surrendered by you to someone duly authorised in that
behalf at the termination of your employment or on the request of the Company at
any time during the course of your employment. 13. INTELLECTUAL PROPERTY 13.1 In
this clause 13 “Intellectual Property” means any: i) concept, discovery,
invention, process, procedure, development or improvement in process or
procedure; ii) data, design, formula, model, plans, drawings, documentation,
database, computer program or software (including related preparatory and design
materials) whether registrable or not and whether or not copyright or design
rights subsist in it; and iii) idea, method, information or know-how which is
made, discovered, created or generated by you whether alone or with others and
in the course of your employment which relates to or affects the business of the
LUXFER HOLDINGS PLC Anchorage Gateway, 5 Anchorage Quay, Salford, M50 3XE



--------------------------------------------------------------------------------



 
[cfoserviceagreementfor10013.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT Company or any Group Company or which is
capable of being used or adapted for use in connection with any such company.
13.2 Without prejudice to the provisions of the Patents Act 1977, the Copyright
Designs and Patents Act 1988 and any other applicable legislation: 13.2.1 you
must immediately disclose to the Company or the relevant Group Company full
details of any Intellectual Property; 13.2.2 if the rights in the Intellectual
Property belong to the Company or a Group Company or are capable of doing so,
you will act as trustee for the Company or the relevant Group Company in
relation to them; 13.2.3 if requested by the Company or a Group Company whether
during your employment or after the Termination Date you will at the expense of
the Company or the relevant Group Company do everything necessary (including
executing documents) to: i) protect all current and future rights in the
Intellectual Property (by applying for letters patent or other appropriate form
of protection) in the United Kingdom or any other part of the world; ii) vest,
transfer or assign such protection or right as the case may be to the Company or
the relevant Group Company or its nominee with full title guarantee and the
right to sue for past infringement and recover damages; and iii) to provide all
reasonable assistance as the Company or the relevant Group Company may require
to obtain, maintain or enforce rights to the Intellectual Property; 13.2.4 you
hereby irrevocably and unconditionally waive in favour of the Company or the
relevant Group Company the moral rights conferred on you by the Copyright
Designs and Patents Act 1988 (and all similar rights in other jurisdictions) in
respect of any Intellectual Property right in which the copyright is vested in
the Company or the relevant Group Company under this clause or otherwise; 13.2.5
you hereby agree not to publish or disclose to any third party any information
regarding Intellectual Property or do anything which may prejudice any patent or
protection of Intellectual Property. 13.2.6 pending the execution of documents,
necessary to effect your obligations under this clause 13 you agree to hold all
rights and interest in the Intellectual Property as a bare trustee for the
Company (or any Group Company). 14. EXECUTION OF DOCUMENTS AND ATTORNEY You
hereby irrevocably authorise the Company or the relevant Group Company to
appoint a person to execute any documents and to do everything necessary to
effect your obligations under clause 13 on your behalf. 15. TERMINATION 15.1 If
you wish to terminate this Agreement for any reason you must give the Company
notice in writing. Subject to the provisions of clause 15.3(iii), the minimum
Notice Period to be given by you is specified in the Schedule. 15.2 The Company
may terminate your employment under this Agreement at any time: LUXFER HOLDINGS
PLC Anchorage Gateway, 5 Anchorage Quay, Salford, M50 3XE



--------------------------------------------------------------------------------



 
[cfoserviceagreementfor10014.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT (i) by giving you notice in writing, in
which case the provisions of either 15.3(i) or clause 15.11 will apply; (ii)
summarily, without payment in lieu of notice or other compensation (except
compensation earned through the date of such termination), if you are found by
the Company to have: (a) committed gross misconduct, gross incompetence or
repeat or continue any other material breach of your obligations under this
Agreement; or (b) committed, been charged with or convicted of any criminal
offence other than an offence which does not in the reasonable opinion of the
Company affect your position under this Agreement; or (c) breached the Company’s
or Luxfer’s anti-corruption and bribery policy or related procedures; or (d)
become bankrupt or and enter into any arrangement or composition with creditors
generally or; (e) resigned or vacated your office as a director of the Company
or any Group Company otherwise than by agreement with or at the request of the
Company or such Group Company; or (f) become of unsound mind ( which includes
lacking capacity under the Mental Capacity Act 2005, or a patient under any
statute relating to mental health); (g) engaged in any conduct which, in the
reasonable opinion of the Board, brings or has the potential to bring yourself
or the Company or any Group Company into disrepute; (h) been found guilty of a
breach of the requirements, rules or regulations as amended from time to time of
the New York Stock Exchange, the FCA, the Market Abuse Regulation (596/2014/EU)
and any directly applicable regulation made under that Regulation or any
regulatory authorities relevant to any Group Company or any code of practice,
policy or procedures manual issued by the Company (as amended from time to time)
relating to dealing in the securities of the Company and any Group Company; (i)
committed any serious or repeated breach or serious non-observance of any of the
provisions of this Agreement or refused or neglected to comply with any
reasonable and lawful directions of the Board; or (j) been, in the reasonable
opinion of the Board, negligent and incompetent in the performance of your
duties. 15.3 (i) Except in circumstance involving a Change of Control, which
will entitle you to payment in accordance with clause 15.11, if the Company
terminates this Agreement for any reason otherwise than pursuant to clause
15.2(ii), the Company will pay you, in lieu of the Notice Period to which you
are entitled under the Schedule, a sum equal to your annual basic salary and
Target Bonus Opportunity (together the “PILON”). In addition, all outstanding
and unvested time-based awards will be vested immediately and transferred to you
in a timely manner consistent with Government regulations. Performance based
awards will be dealt with in line with the Company’s Remuneration Policy and
LTiP rules. Your employment with the Company will end at the date of payment of
the PILON and, following satisfaction of the terms of this clause 15.3(i), the
Company will have no further liability under this Agreement. LUXFER HOLDINGS PLC
Anchorage Gateway, 5 Anchorage Quay, Salford, M50 3XE



--------------------------------------------------------------------------------



 
[cfoserviceagreementfor10015.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT (ii) The Company reserves the right in the
event of notice of termination by you under clause 15.1 and without giving any
reason, to terminate your employment immediately (prior to the end of the Notice
Period). If the Company exercises the right described in the previous sentence,
the Company shall, in lieu of your Notice Period, (i) pay to you your basic
salary for the Notice Period or outstanding balance thereof, (ii) immediately
pay to you an amount equal to your Target Bonus Opportunity for the year in
which the termination of employment occurs, and (iii) vest any unvested
time-based awards that would have become vested during the Notice Period and
transfer these to you in a timely manner consistent with Government regulations.
Performance based awards will be dealt with in line with the Company’s
Remuneration Policy and LTiP rules. Your employment with the Company will end at
the date of payment of sums payable hereunder and, following satisfaction of the
terms of this clause 15.3(ii), the Company will have no further liability under
this Agreement. (iii) Except in circumstance involving a Change of Control,
which will entitle you to payment in accordance with clause 15.11, if the
Company, without your consent, makes a material and adverse change to (a) your
salary or other aspect of your remuneration package; and/or (b) your role or
responsibilities as contemplated at the date of this Agreement, you will have
the right to terminate your employment immediately, in which case the Company
will pay you, in lieu of the Notice Period to which you are entitled under the
Schedule, a sum equivalent to the amount that would fall due in the event of
termination pursuant to clause 15.3(i). For the purposes of this clause
15.3(iii). Your employment with the Company will end at the date of such payment
and, following satisfaction of the terms of this clause 15.3(iii), the Company
will have no further liability under this Agreement. 15.4 At any time during the
currency of notice of termination given by you under clause 15.1 the Company may
exercise its rights under clause 15.3(ii) above for all or any part of the
outstanding period of notice. 15.5 After notice of termination has been given by
you pursuant to clause 15.1 and if the Company has not exercised its discretion
under clause 15.3(ii), provided that you continue to be paid and enjoy your full
contractual benefits until the end of the Notice Period, the Company in its
absolute discretion without breaking the terms of this Agreement or giving rise
to any claim against the Company or any Group Company for all or part of the
Notice Period (as the case may be): (i) exclude you from the premises of the
Company and/or any Group Company; (ii) require you to carry out specified duties
(consistent with your status, role and experience) for the Company and/or any
Group Company other than those referred to in clause 2 or to carry out no
duties; (iii) announce to employees, suppliers and customers of the Company
and/or any Group Company and the New York Stock Exchange or other applicable
regulatory body that you have been given notice of termination or have resigned
(as the case may be); (iv) instruct you not to communicate orally or in writing
with suppliers, customers, employees, agents or representatives of the Company
and/or any Group Companies until your employment under this Agreement has
terminated. (v) (If you have been appointed a director of the Company or any
Group Company at any time) request you to give notice resigning immediately
without claim for the compensation (but without prejudice to any claim you may
have for damages for breach of this Agreement): LUXFER HOLDINGS PLC Anchorage
Gateway, 5 Anchorage Quay, Salford, M50 3XE



--------------------------------------------------------------------------------



 
[cfoserviceagreementfor10016.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT (i) as a director of the Company and all
such Group Companies of which you are a director; and (ii) all trusteeships held
by you of any pension scheme or other trusts established by the Company or any
Group Company or any other company with which you have had dealings as a
consequence of your employment with the Company. For the avoidance of doubt,
your duties and obligations under clause 2 and, those to be implied into this
Agreement at common law, continue to apply during any period of exclusion
pursuant to this clause. 15.6 On commencement of any period of exclusion
pursuant to clause 15.5 you will deliver up to the Company in accordance with
clause 12 all property belonging to the Company or any Group Company. 15.7
During any period of exclusion pursuant to clause 15.5 you will not be entitled
to accrue holiday. Any untaken holiday entitlement accrued up to the date of
commencement of leave should be taken during the leave period. You agree to
notify the Company of any days or days during the exclusion period when you will
be unavailable due to holiday and will endeavour to agree convenient holiday
dates in advance with the Company. 15.8 Before and after termination of your
employment, you will provide the Company and/or any Group Company with
reasonable assistance regarding matters of which you have knowledge and/or
experience in any proceedings or possible proceedings in which the Company
and/or Group Company is or may be a party. If your employment with the Company
has been terminated in accordance with clause 15.3, you will be compensated at a
daily rate consistent with your basic salary in effect as of the notice of
termination. 15.9 At any time after notice (including summary notice) to
terminate this Agreement has been served or received by the Company, the Company
may require you to (i) transfer, without payment, to the Company (or as the
Company may direct) any nominee shareholdings provided to you by or held by you
in or on behalf of any Group Company; and/or (ii) return to the Company on
request any documents, computer disks and tapes and other tangible items in your
possession or under your control which belong to the Company or any Group
Company or which contain or refer to any confidential information; and/or (iii)
delete all confidential information from any computer, disks, tapes or other
re-usable material in your possession or under your control and destroy all
other documents and tangible items in your possession or under your control
which contain or refer to any confidential information; and/or (iv) resign
immediately without compensation from any office that you hold in or on behalf
of any Group Company; and/or (v) provide a signed statement that you have
complied fully with your obligations under this clause 15.9 together with such
reasonable evidence of compliance as the Company may request. If you fail to
comply with clauses 15.9(i) and/or 15.9(ii) within seven days of being required,
the Company is hereby irrevocably authorised to appoint some person in your name
and on your behalf to sign any document or do anything necessary or requisite to
effect such resignation(s) and/or transfer(s) (without prejudice to any claims
which you may have against the Company arising out of this Agreement or its
termination). 15.10 If your employment by the Company is terminated in
connection with a Change of Control and: LUXFER HOLDINGS PLC Anchorage Gateway,
5 Anchorage Quay, Salford, M50 3XE



--------------------------------------------------------------------------------



 
[cfoserviceagreementfor10017.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT (i) you receive an offer of employment
with any company concerned with such Change of Control (each a “Successor”); and
(ii) the offer is for employment of a similar nature and on terms generally no
less favourable than those of your employment under this Agreement (“Equivalent
Position”); Then, except with respect to a termination described in clause
15.11, you shall have no claim against the Company in respect of the termination
of your employment. 15.11 If your employment with the Company is terminated by
the Company in connection with a Change of Control and you do not receive an
offer of employment with an Equivalent Position (as described in clause 15.10),
or your employment with the Company is terminated by the Company (or the
Successor), otherwise than pursuant to clause 15.2 (ii), within two years
following a Change of Control, then you will be entitled to a redundancy payment
in line with the Company’s normal practice for senior executives (as at the date
of this Agreement), but calculated using two-times your highest annual basic
salary instead of basic salary. Outstanding but unvested time-based LTiP awards
will vest immediately, while performance-based awards and bonus will be treated
in accordance with the Remuneration Policy and the rules of the LTiP scheme, as
applicable to a change of control scenario. Your employment with the Company
will end at the date of payment of the redundancy payment and, following
satisfaction of the terms of this clause 15.11, the Company will have no further
liability under this Agreement. 16 RESTRICTIONS FOLLOWING TERMINATION 16.1 In
this clause 16 the following expressions have the following meanings: “Critical
Person” any person who was an employee, agent, director, consultant or
independent contractor employed, appointed or engaged by the Company or any
Relevant Group Company at any time within the Relevant Period who by reason of
such employment, appointment or engagement and in particular his/her seniority
and expertise or knowledge of trade secrets or confidential information of the
Company or any Group Company or knowledge of or influence over the clients,
customers or suppliers of the Company or any Group Company is likely to be able
to assist or benefit a business in or proposing to be in competition with the
Company or any Relevant Group Company; “Products or Services” products or
services which are of the same kind as or of a materially similar kind to or
competitive with any products or services sold or supplied by the Company or any
Relevant Group Company within the Relevant Period including for the avoidance of
doubt but not limited to high pressure and composite gas cylinders; magnesium
alloys, powders and wrought products; chemically derived zirconium oxides and
chemicals; superplastically formed aluminium and composite components and any
additional core product lines that the Company or a Group Company may have
manufactured in the Relevant Period prior to you leaving the Company for
whatever reason; LUXFER HOLDINGS PLC Anchorage Gateway, 5 Anchorage Quay,
Salford, M50 3XE



--------------------------------------------------------------------------------



 
[cfoserviceagreementfor10018.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT “Relevant Customer” any person, firm,
company or organisation who or which at any time during the Relevant Period is
or was: i) negotiating with the Company or a Relevant Group Company for the sale
or supply of Relevant Products or Services; or ii) a client or customer of the
Company or any Relevant Group Company for the sale or supply of Relevant
Products or Services; or iii) in the habit of dealing with the Company or any
Relevant Group Company for the sale or supply of Relevant Products or Services
and in each case with whom or which you were directly concerned or connected or
of whom or which you had personal knowledge during the Relevant Period in the
course of your employment hereunder; “Relevant Group Company” any Group Company
(other than the Company) for which you have performed services under this
Agreement or for which you had operational/management responsibility at any time
during the Relevant Period; “Relevant Period” the period of 12 months
immediately before the Termination Date or (where such provision is applied) the
commencement of any period of exclusion pursuant to clause 16.2 if earlier;
“Relevant Products or Products or Services with which sale or supply you
Services” were directly concerned or connected or of which you had personal
knowledge during the Relevant Period in the course of your employment hereunder;
“Restricted Territory” any country in which the Company or any Group Company has
a material interest in the sale or supply of Products or Services. 16.2 You will
not without the prior written consent of the Company (such consent not to be
unreasonably withheld) directly or indirectly and whether alone or in
conjunction with or on behalf of any other person and whether as a principal,
shareholder, director, employee, agent, consultant, partner or otherwise: 16.2.1
within the Restricted Territory for a period of twelve months from the
Termination Date be engaged, concerned or interested in, or provide commercial
or professional advice to, any other business which supplies Products or
Services in competition with the Company or any Relevant Group Company PROVIDED
that this restriction does not apply to prevent you from: (i) undertaking duties
or activities which are materially different from those undertaken by you during
the Relevant Period in the performance of your duties hereunder; or (ii) holding
shares or other securities in any company which is quoted, listed or otherwise
dealt in on a recognised investment exchange or other securities market and
which LUXFER HOLDINGS PLC Anchorage Gateway, 5 Anchorage Quay, Salford, M50 3XE



--------------------------------------------------------------------------------



 
[cfoserviceagreementfor10019.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT confer not more than four per cent of the
votes which could be cast at a general meeting of such company; 16.2.2 within
the Restricted Territory for a period of twelve months from the Termination Date
be engaged, concerned or interested in any business which at any time during the
Relevant Period has supplied products or services to the Company or any Relevant
Group Company or is or was at any time during the Relevant Period a Relevant
Customer of the Company or any Relevant Group Company if such engagement,
concern or interest causes or would cause the supplier to cease, alter or
materially to reduce its supplies to the Company (or any Relevant Group Company
as the case may be) or the Relevant Customer to cease or materially to reduce
its orders or contracts with the Company or any Relevant Group Company; or
16.2.3 for a period of twelve months from the Termination Date so as to compete
with the Company or any Relevant Group Company canvass, solicit or approach or
cause to be canvassed, solicited or approached any Relevant Customer for the
sale or supply of Relevant Products or Services or endeavour to do so; or 16.2.4
for a period of twelve months from the Termination Date so as to compete with
the Company or any Relevant Group Company deal or contract with any Relevant
Customer in relation to the sale or supply of any Relevant Products or Services,
or endeavour to do so; or 16.2.5 for a period of twelve months from the
Termination Date solicit, induce or entice away from the Company or any Relevant
Group Company or, in connection with any business in or proposing to be in
competition with the Company or any Relevant Group Company, employ, engage or
appoint or in any way cause to be employed, engaged or appointed a Critical
Person whether or not such person would commit any breach of his or her contract
of employment or engagement by leaving the service of the Company or any
Relevant Group Company; 16.2.6 use in connection with any business any name,
which includes the name of the Company or any Group Company or any colourable
imitation of it. 16.3 Whilst the restrictions in this clause 16 (on which you
have had an opportunity to take independent advice as you hereby acknowledge)
are regarded by the parties as fair and reasonable, it is hereby declared that
each of the restrictions in this clause 16 is intended to be separate and
severable. If any restriction is held to be unreasonably wide but would be valid
if part of the wording (including in particular but without limitation the
defined expressions referred to in clause 16.1) were deleted, such restriction
will apply with so much of the wording deleted as may be necessary to make it
valid. 16.4 The parties agree that the periods referred to in sub-clauses
16.2.1, 16.2.2, 16.2.3, 16.2.4 and 16.2.5 above will be reduced by one day for
every day during which at the Company’s direction and pursuant to clause 15.5
above you have been excluded from the Company’s premises and/or have not carried
out any duties or have carried out duties other than your normal duties. 16.5 If
you breach any of the provisions in this clause 16 the Company will be entitled
by written notice to you to extend the period during which the provisions of
clause 16 which have been breached apply by an equivalent period to that during
which the breach or breaches have continued, such additional period to commence
on the date on which the said period would have otherwise expired. You hereby
agree that if the Company so extends the period of any such restriction, this
will not prejudice the right of the Company to apply to the Courts for
injunctive relief in order to compel LUXFER HOLDINGS PLC Anchorage Gateway, 5
Anchorage Quay, Salford, M50 3XE



--------------------------------------------------------------------------------



 
[cfoserviceagreementfor10020.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT you to comply with the provisions of this
clause 16 and/or damages, as the case may be. 16.6 For the purposes of clause 16
the Company has entered into this Agreement as agent for and trustee of all
Relevant Group Companies and all Group Companies respectively. If requested to
do so, you will enter into another agreement directly with any of our Group
Companies. 16.7 If you apply for or are offered a new employment, appointment or
engagement, before entering into any related contract you will bring the terms
of this Agreement to the attention of a third party proposing directly or
indirectly to employ, appoint or engage you. 17. NOTICES Any notice given under
this Agreement shall be deemed well served if when addressed to the Company it
be left at the address identified in this Agreement or be sent by first class
post addressed to that address, or if when addressed to you it be served
personally or be sent by first class post addressed to you at the usual or last
known address and in case of service by first class post the date of service
shall be the date following the date of posting. 18. DATA PROTECTION 18.1 For
the purposes of the Data Protection Act 1998 you consent to the processing of
all or any personal data (in manual, electronic or any other form) relevant to
your employment, by the Company or any Group Company and/or any agent or third
party nominated by the Company and bound by a duty of confidentiality.
Processing includes, but is not limited to, obtaining, recording, using and
holding data relating to you for legal, personnel, administrative and management
purposes and in particular to the processing of any sensitive personal data (as
defined in the Data Protection Act 1998) relating to you, including, as
appropriate: (a) Information about your physical or mental health or condition
in order to monitor sick leave and take decisions about your fitness to work;
(b) Your racial or ethnic origin or religious or similar information in order to
monitor compliance with equal opportunities legislation; (c) Information
relating to any criminal proceedings in which you have been involved for
insurance purposes and in order to comply with legal requirements and
obligations to third parties. 18.2 The Company may make such information
available to any Group Company, those who provide products and services to the
Company or any Group Company (such as advisers and payroll administrators)
regulatory authorities, potential or future employers, governmental or
quasi-governmental organisations and potential purchasers of the Company or any
Group Company or the business in which you work. 18.3 You consent to the
transfer of such information to any Group Company and the Company or any Group
Company business contacts outside the European Economic Area in order to further
its or their business interests even where the country or territory in question
does not maintain adequate data protection standards. 19. RELEVANT LAW 19.1 This
Agreement shall be governed by and construed under the laws of England and Wales
and the parties hereto submit to the jurisdiction of the Courts of England and
Wales. LUXFER HOLDINGS PLC Anchorage Gateway, 5 Anchorage Quay, Salford, M50 3XE



--------------------------------------------------------------------------------



 
[cfoserviceagreementfor10021.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT 19.2 A reference to a particular law is a
reference to it as it is in force for the time being taking account of any
amendment, extension, or re-enactment and includes any subordinate legislation
for the time being in force made under it. 20. OVERRIDING LEGISLATION This
Agreement is subject to any overriding legislation. 21. HEADINGS The headings to
the clauses of this Agreement are for convenience of reference only and shall
not affect the meanings or construction of anything herein contained. 22.
ASSIGNMENT The benefit and burden of this Agreement shall devolve upon and be
enforceable by and against not only the Company but also its assignees. 23.
EFFECT OF TERMINATION The expiration or termination of this Agreement shall not
operate to affect any provisions contained in this Agreement, which are
specifically expressed such as to operate or have effect after this Agreement
has terminated. 24. GRIEVANCE You may refer any grievance to the Company by
written submissions in accordance with the Company's Grievance Procedure. To the
extent that statute allows for this the Company’s Grievance Procedure is not
incorporated by reference into this Agreement and therefore does not form part
of your contract of employment. 25. DISCIPLINARY PROCEDURE 25.1 The Company has
a disciplinary procedure. To the extent that statute allows for this the
Company’s Disciplinary Procedure is not incorporated by reference into this
Agreement and therefore does not form part of your contract of employment. 25.2
The Company shall be entitled prior to and during the course of any
investigations to suspend you (with or without pay) and exclude you from the
premises of the Company if suspension is necessary to allow a proper
investigation to be conducted or if there may be circumstances, which would
entitle the Company to dismiss you summarily. 26. RIGHTS OF THIRD PARTIES
Nothing in this Agreement is intended to confer on any person any right to
enforce any term of this Agreement which that person would not have had but for
the Contracts (Rights of Third Parties) Act 1999. 27. STATUTORY INFORMATION The
terms set out in this Agreement include those required to be included in a
statement of the terms of your employment under section 1 and 2 of the
Employment Rights Act 1996, and this Agreement is therefore also the statement
required to be given to you. In order to meet the statutory requirements the
Company is required to give particulars of any collective LUXFER HOLDINGS PLC
Anchorage Gateway, 5 Anchorage Quay, Salford, M50 3XE



--------------------------------------------------------------------------------



 
[cfoserviceagreementfor10022.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT agreements applicable to your employment:
there are no such collective agreements applicable by your employment. 28
RESIGNATION AS A DIRECTOR 28.1 If you have been appointed a director of the
Company or a Group Company at any time, you will on termination of your
employment for any reason at the request of the Board (pursuant to either a
resolution of the Board or members of the Company) give notice resigning
immediately without claim for compensation (but without prejudice to any claim
you may have for damages for breach of this Agreement): (i) as a director of the
Company and all such Group Companies of which you are a director; and (ii) all
trusteeships held by you of any pension scheme or other trusts established by
the Company or any Group Company or any other company with which you have had
dealings as a consequence of your employment with the Company. 28.2 If notice
pursuant to clause 28.1 or 15.5(v) is not received by the relevant company
within seven days of a request by the Company, the Company is irrevocably
authorised to appoint a person to execute any documents and to do everything
necessary to effect such resignation or resignations on your behalf. 28.3 Except
with the prior written agreement of the Board, you will not during your
employment under this Agreement voluntarily resign your office as a director of
the Company or any Group Company and if you do so without the consent or
concurrence of the Board, the Company will be entitled to terminate your
employment pursuant to clause 15.2(e) or at the Company’s absolute discretion,
to treat such resignation as notice of termination given by you to the Company
pursuant to clause 15.1(i). 29 PAYMENTS MADE BY THE COMPANY AND AWARENESS OF US
REGULATIONS 29.1 While payments under this contract will, in all probability, be
made by a UK entity, the Company will, where applicable, take account of the
various US regulations covering non- qualified deferred compensation (e.g. as
required under s409A) when determining the appropriate timing of those payments.
In his position as CFO, the employee will be well- placed to ensure that such
discipline is followed. LUXFER HOLDINGS PLC Anchorage Gateway, 5 Anchorage Quay,
Salford, M50 3XE



--------------------------------------------------------------------------------



 
[cfoserviceagreementfor10023.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT Ref to THE SCHEDULE For : Alok Maskara
Clause 1. POSITION Chief Financial Officer, Luxfer Holdings PLC 1.1 2.
COMMENCEMENT DATE January 1st, 2018 1.2 3. CONTINUITY OF EMPLOYMENT N/A 1.2 4.
LOCATION Head Office, Salford, England 5 5. BASIC SALARY US$# 6.1 Target of #%
of basic salary:  #% of basic salary for hitting budget KPIs (with 6. ANNUAL
CASH BONUS a max of #% for hitting stretch targets) 6.2  #% of basic salary for
hitting personal or strategic objectives Total potential bonus is #% of basic
salary 7. ANNUAL LTIP AWARD #x Basic salary in performance awards 6.3 8. PENSION
ARRANGEMENTS Salary Supplement of #% of basic salary 6.4 9. PRIVATE MEDICAL
INSURANCE Family membership of either the US or UK 6.6 company health care plans
as possible and appropriate 10. CAR AND PERKS ALLOWANCE US$# 6.9 11. HOLIDAY
ENTITLEMENT 25 days plus USA bank holidays 7.1 Twelve months if the notice
period expires on or prior to the 12. NOTICE PERIOD: 4th anniversary of the
Commencement Date 15.1 TO BE GIVEN BY EMPLOYEE 120 days if the notice period
expires after the 4th anniversary of the Commencement Date 13. NOTICE PERIOD:
15.2(i) TO BE GIVEN BY EMPLOYER Twelve months NB: The Schedule is at all times
to be read in conjunction with the Contract of Employment and in the event of
conflict the latter shall prevail. LUXFER HOLDINGS PLC Anchorage Gateway, 5
Anchorage Quay, Salford, M50 3XE



--------------------------------------------------------------------------------



 
[cfoserviceagreementfor10024.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT This Agreement has been signed on behalf
of the Company and executed and delivered as a deed by Heather Harding on the
date set out below Signed for and on behalf of Luxfer Holdings PLC: Director
SIGNED: ………………………………………………………………………… NAME: ………………………………………………………………………… DATED:
………………………………………………………………………… Secretary SIGNED: …………………………………………………………………………
NAME: ………………………………………………………………………… DATED: ………………………………………………………………………… Executed
and Delivered as a Deed by ---- ------- SIGNED: …………………………………………………………………………
NAME: ………………………………………………………………………… DATED: ………………………………………………………………………… WITNESSED
BY: SIGNED: ………………………………………………………………………… NAME: …………………………………………………………………………
DATED: ………………………………………………………………………… LUXFER HOLDINGS PLC Anchorage Gateway, 5
Anchorage Quay, Salford, M50 3XE



--------------------------------------------------------------------------------



 